FILED
                             NOT FOR PUBLICATION                            FEB 25 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


RUZANNA GEVORGYAN,                               No. 12-70122

               Petitioner,                       Agency No. A077-302-591

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       Ruzanna Gevorgyan, a native and citizen of Armenia, petitions for review of

the Board of Immigration Appeals’ order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, and relief under the Convention Against Torture (“CAT”). We have


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence factual

findings, Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir. 2003), and we deny the

petition for review.

      Gevorgyan has not contested the agency’s dispositive finding that she failed

to file her asylum application with a reasonable time following any extraordinary

or changed circumstances. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60

(9th Cir. 1996) (issues not supported by argument are deemed waived). Thus, we

deny Gevorgyan’s petition for review with respect to her asylum claim.

      Substantial evidence supports the agency’s adverse credibility determination

based on, among other findings, Gevorgyan’s implausible testimony that she

joined an organization in 1997 to investigate a terrorist act that did not occur until

1999, and the discrepancy between her testimony and her declaration regarding the

date of that terrorist act. See Li v. Ashcroft, 378 F.3d 959, 964 (9th Cir. 2004)

(upholding an adverse credibility finding that was supported by substantial

evidence and went to the heart of the claim); Pal v. INS, 204 F.3d 935, 938 (9th

Cir. 2000) (inconsistencies between testimony and documentary evidence

supported an adverse credibility finding). In the absence of credible testimony,

Gevorgyan’s withholding of removal claim fails. See Farah, 348 F.3d at 1156.




                                           2                                     12-70122
      Because Gevorgyan’s CAT claim is based on the same testimony the agency

found not credible, and she points to no other evidence showing it is more likely

than not she will be tortured if returned to Armenia, her CAT claim also fails. See

id. at 1156-57. We reject Gevorgyan’s contention that the agency improperly

analyzed her claim. See Kamalthas v. INS, 251 F.3d 1279, 1283-84 (9th Cir.

2001).

      PETITION FOR REVIEW DENIED.




                                         3                                    12-70122